Name: 2010/308/: Council Decision of 11 March 2010 concerning the position of the European Union regarding draft Decision 1/2003 and draft Recommendation 1/2003 of the Joint Committee set up under the Interbus Agreement on the international occasional carriage of passengers by coach and bus (Text with EEA relevance)
 Type: Decision
 Subject Matter: organisation of transport;  technology and technical regulations;  politics and public safety;  land transport;  EU institutions and European civil service;  European construction
 Date Published: 2010-06-04

 4.6.2010 EN Official Journal of the European Union L 138/11 COUNCIL DECISION of 11 March 2010 concerning the position of the European Union regarding draft Decision 1/2003 and draft Recommendation 1/2003 of the Joint Committee set up under the Interbus Agreement on the international occasional carriage of passengers by coach and bus (Text with EEA relevance) (2010/308/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2002/917/EC of 3 October 2002 on the conclusion of the Interbus Agreement on the international occasional carriage of passengers by coach and bus (1), and in particular Article 3(2) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Interbus Agreement on the international occasional carriage of passengers by coach and bus (hereinafter referred to as the Agreement) entered into force on 1 January 2003. (2) Article 23 of the Agreement establishes a Joint Committee responsible for the management of the Agreement. (3) Pursuant to Article 23(3) of the Agreement, the Joint Committee is required to establish its rules of procedure. (4) The Joint Committee is responsible, in accordance with Article 24(2)(c) of the Agreement, for adapting Annex 1 to the Agreement regarding the conditions applying to road passenger transport operators and Annex 2 to the Agreement concerning the technical standards applying to buses and coaches. Furthermore, the Joint Committee is responsible, in accordance with Article 24(2)(e) of the Agreement, for adapting the requirements concerning the social provisions referred to in Article 8 of the Agreement in order to incorporate the new measures taken in the Union. (5) In accordance with Article 24(1) of the Agreement, the Joint Committee is to ensure the proper implementation of the Agreement. To this end, a recommendation should be made advocating the use of a technical report for coaches and buses with a view to facilitating the monitoring of the provisions of Articles 1 and 2 of Annex 2 to the Agreement. (6) The Union is required to adopt a position on the draft Decision and draft Recommendation of the Joint Committee, HAS ADOPTED THIS DECISION: Sole Article The position of the Union within the Joint Committee set up under Article 23 of the Interbus Agreement on the international occasional carriage of passengers by coach and bus shall be based on the attached draft Decision and draft Recommendation. Done at Brussels, 11 March 2010. For the Council The President J. BLANCO (1) OJ L 321, 26.11.2002, p. 11. Draft Decision No 1/2003 of the Joint Committee established under the Interbus Agreement on the international occasional carriage of passengers by coach and bus of ¦ adopting its rules of procedure and adapting Annex 1 to the Agreement regarding the conditions applying to road passenger transport operators, Annex 2 to the Agreement concerning the technical standards applying to buses and coaches and the requirements concerning the social provisions referred to in Article 8 of the Agreement THE JOINT COMMITTEE, Having regard to the Interbus Agreement on the international occasional carriage of passengers by coach and bus (1), and in particular Articles 23 and 24 thereof, Whereas: (1) Pursuant to Article 23(3) of the Interbus Agreement on the international occasional carriage of passengers by coach and bus (hereinafter referred to as the Agreement), the Joint Committee is required to establish its rules of procedure. (2) The Joint Committee is responsible, in accordance with Article 24(2)(c) of the Agreement, for adapting Annex 1 to the Agreement regarding the conditions applying to road passenger transport operators and Annex 2 to the Agreement concerning the technical standards applying to buses and coaches. Furthermore, the Joint Committee is responsible, in accordance with Article 24(2)(e) of the Agreement, for adapting the requirements concerning the social provisions referred to in Article 8 of the Agreement in order to incorporate the new measures taken in the Union, HAS DECIDED AS FOLLOWS: Article 1 The rules of procedure of the Joint Committee as set out in Annex I to this Decision are hereby adopted. Article 2 Annex 1 to the Agreement regarding the conditions applying to road passenger transport operators, Annex 2 to the Agreement concerning the technical standards applying to buses and coaches and the requirements concerning the social provisions referred to in Article 8 of the Agreement are hereby adapted as set out in Annex II to this Decision. Done at Brussels, ¦ The Chairman The Secretary (1) OJ L 321, 26.11.2002, p. 13. ANNEX I Rules of procedure of the Joint Committee established under the Interbus Agreement on the international occasional carriage of passengers by coach and bus Article 1 Name of Joint Committee The Joint Committee established under Article 23 of the Interbus Agreement on the international occasional carriage of passengers by coach and bus shall hereinafter be referred to as the Committee. Article 2 Chairmanship 1. The Committee shall be chaired by a representative of the European Commission (hereinafter referred to as the Commission), on behalf of the European Union. 2. The head of the Union delegation, or where necessary his deputy, shall carry out the duties of the Chairman of the Committee. 3. The Chairman shall direct the work of the Committee. Article 3 Delegations 1. The parties for which the Agreement has entered into force (hereinafter referred to as the parties) shall appoint their representatives on the Committee. The Union delegation shall be made up of representatives of the Commission, assisted by representatives of the Member States. 2. Each party shall appoint the head and, where necessary, deputy head of its delegation. 3. Each party may appoint new representatives on the Committee. The Secretary of the Committee shall be informed forthwith in writing of any such changes. 4. Representatives of the General Secretariat of the Council of the European Union may take part as observers in the meetings of the Committee. The Chairman, with the agreement of the other heads of delegation, may invite persons who are not members of delegations to attend a meeting of the Committee in order to provide information on specific subjects. 5. At least one week before the meeting, the parties shall notify the Secretary of the Committee of the composition of their delegation. Article 4 Secretariat 1. A representative of the Commission shall provide the secretariat for the Committee. The Secretary shall be appointed by the Chairman of the Committee and shall carry out his duties until a new Secretary is appointed. The Chairman shall notify the name and details of the Secretary to the other parties. 2. The Secretary shall be responsible for communication between the delegations, including the transmission of documents, and shall supervise secretarial duties. Article 5 Meetings of the Committee 1. The Committee shall meet at the request of at least one party. It shall be convened by the Chairman. 2. The Chairman shall send the notice of the meeting, together with the draft agenda and the meeting documents, to the heads of the other delegations at least 15 working days before the beginning of the meeting. 3. A party may request the Chairman to shorten the periods of notice referred to in paragraph 2 to take account of the urgency of a particular matter. 4. Unless otherwise decided by the heads of delegations, the meetings of the Committee shall not be public. 5. The Committee shall meet in Brussels, unless the parties agree to meet elsewhere. Article 6 Agenda 1. The Chairman, assisted by the Secretary, shall draw up the draft agenda for each meeting and shall fix the date and venue of the meeting after consulting the heads of the other delegations. The Chairman shall send the provisional agenda to the other heads of delegation at least 15 working days before the beginning of the meeting. The agenda shall be accompanied by all the necessary working documents. 2. The period of notice laid down in paragraph 1 shall not apply to urgent meetings convened in accordance with Article 5(3). 3. Each party may propose one or more items to be added to the provisional agenda at the latest 24 hours before the beginning of the meeting. Requests to have items added to the agenda shall be sent in writing to the Chairman, indicating the reason therefore. 4. At the beginning of the meeting, the Committee shall adopt the agenda. The Committee may decide to add to the agenda an item which is not contained in the provisional agenda. Article 7 Adoption of acts 1. The decisions of the Committee shall be adopted by unanimous vote of the parties represented, in accordance with Article 23(5) and (6) of the Agreement. The recommendations, and in particular those referred to in Article 24(2)(g) of the Agreement, shall be taken by consensus between the delegations of the parties represented. The decisions and recommendations shall bear the title Decision or Recommendation followed by a serial number, the date of their adoption and an indication of their content. 2. The decisions and recommendations of the Committee shall bear the signature of the Chairman and the Secretary. They shall be sent by the Secretary to the other heads of delegation. 3. Each party may decide to publish any act adopted by the Committee. 4. The acts of the Committee may be adopted by written procedure where this has been agreed by the heads of delegation. The Chairman shall submit the draft act to the other heads of delegation who shall indicate in reply whether or not they accept the draft, whether they propose amendments to the draft or whether they require more time to consider it. If the draft is adopted, the Chairman shall finalise the decision or recommendation in accordance with paragraphs 1 and 2. 5. The recommendations and decisions shall be drawn up in English, French and German, these texts being authentic. Each party shall be responsible for the correct translation of recommendations and decisions into its official language or languages. Translation into other Union languages shall be carried out by the Commission. Article 8 Minutes 1. The Secretary shall draw up, under the responsibility of the Chairman, draft minutes of each meeting of the Committee within 15 working days following the meeting. 2. The minutes shall, as a general rule, indicate in respect of each item on the agenda:  details of the documents submitted to the Committee,  statements which a party has asked to be recorded,  the decisions taken, recommendations made and conclusions adopted, 3. The draft minutes shall be submitted to the Committee for approval in accordance with the written procedure referred to in Article 7(4). If this procedure is not completed, the minutes shall be adopted by the Committee at its next meeting. 4. Once adopted by the Committee, the minutes shall be signed by the Chairman and the Secretary and kept by the Secretary. A copy shall be sent by the Secretary to the other heads of delegation. Article 9 Confidentiality Notwithstanding the provision on the publication of acts laid down in Article 7(3), the deliberations of the meetings and the documents of the Committee shall be governed by professional secrecy. Article 10 Expenses 1. Each party shall bear the expenses it incurs in taking part in the meetings of the Committee. 2. The Committee shall decide on the reimbursement of expenses connected with missions assigned to persons called in by the Chairman in accordance with Article 3(4). Article 11 Correspondence All correspondence with or from the Chairman of the Committee shall be sent to the Secretary of the Committee. The Secretary shall send a copy of all correspondence relating to the Agreement to all delegations. Article 12 Languages The languages used in meetings of the Committee and in documents shall be decided by the Committee. There shall be no obligation on the party hosting the meeting to provide interpretation for other languages. ANNEX II Adaptation of Annex 1 to the Agreement regarding the conditions applying to road passenger transport operators, of Annex 2 to the Agreement concerning the technical standards applying to buses and coaches and of the requirements concerning the social provisions referred to in Article 8 of the Agreement (1) 1. Adaptation of Annex 1 to the Agreement regarding the conditions applying to road passenger transport operators The following Union act is added to Annex 1 to the Agreement: Regulation (EC) No 1071/2009 of the European Parliament and of the Council of 21 October 2009 establishing common rules concerning the conditions to be complied with to pursue the occupation of road transport operator and repealing Council Directive 96/26/EC (OJ L 300, 14.11.2009, p. 51). 2. Adaptation of Annex 2 to the Agreement concerning the technical standards applying to buses and coaches 1. In Article 1 of Annex 2 to the Agreement, points (a), (b), (c) and (d) are replaced by the following: (a) Roadworthiness tests for motor vehicles and their trailers:  Directive 2009/40/EC of the European Parliament and of the Council of 6 May 2009 on roadworthiness tests for motor vehicles and their trailers (recast) (OJ L 141, 6.6.2009, p. 12),  Directive 2000/30/EC of the European Parliament and of the Council of 6 June 2000 on the technical roadside inspection of the roadworthiness of commercial vehicles circulating in the Community (OJ L 203, 10.8.2000, p. 1) as amended by Commission Directive 2003/26/EC of 3 April 2003 (OJ L 90, 8.4.2003, p. 37); (b) Speed limitation devices:  Council Directive 92/6/EEC of 10 February 1992 on the installation and use of speed limitation devices for certain categories of motor vehicles in the Community (OJ L 57, 2.3.1992, p. 27) as last amended by Directive 2002/85/EC of the European Parliament and of the Council of 5 November 2002 amending Council Directive 92/6/EEC on the installation and use of speed limitation devices for certain categories of motor vehicles in the Community (OJ L 327, 4.12.2002, p. 8); (c) Maximum dimensions and maximum weights:  Council Directive 96/53/EC of 25 July1996 laying down for certain road vehicles circulating within the Community the maximum authorised dimensions in national and international traffic and the maximum authorised weights in international traffic (OJ L 235, 17.9.1996, p. 59) as last amended by Directive 2002/7/EC of the European Parliament and of the Council of 18 February 2002 amending Council Directive 96/53/EC laying down for certain road vehicles circulating within the Community the maximum authorised dimensions in national and international traffic and the maximum authorised weights in international traffic (OJ L 67, 9.3.2002, p. 47),  Directive 97/27/EC of the European Parliament and of the Council of 22 July 1997 relating to the masses and dimensions of certain categories of motor vehicles and their trailers and amending Directive 70/156/EEC (OJ L 233, 25.8.1997, p. 1) as amended by Commission Directive 2003/19/EC of 21 March 2003 (OJ L 79, 26.3.2003, p. 6); (d) Recording equipment in road transport:  Council Regulation (EEC) No 3821/85 of 20 December 1985 on recording equipment in road transport (OJ L 370, 31.12.1985, p. 8) as last amended by Commission Regulation (EU) No 1266/2009 of 16 December 2009 adapting for the tenth time to technical progress Council Regulation (EEC) No 3821/85 on recording equipment in road transport (OJ L 339, 22.12.2009, p. 3) or equivalent rules established by the AETR Agreement including its Protocols.. 2. Article 2 of Annex 2 to the Agreement is amended as follows: (a) the following text is inserted after the first paragraph and before the table: Exhaust emissions:  Council Directive 88/77/EEC of 3 December 1987 on the approximation of the laws of the Member States relating to the measures to be taken against the emission of gaseous and particulate pollutants from compression ignition engines for use in vehicles, and the emission of gaseous pollutants from positive ignition engines fuelled with natural gas or liquefied petroleum gas for use in vehicles (OJ L 36, 9.2.1988, p. 33) as last amended by Commission Directive 2001/27/EC of 10 April 2001 adapting to technical progress Council Directive 88/77/EEC on the approximation of the laws of the Member States relating to measures to be taken against the emission of gaseous and particulate pollutants from compression-ignition engines for use in vehicles, and the emission of gaseous pollutants from positive-ignition engines fuelled with natural gas or liquefied petroleum gas for use in vehicles (OJ L 107, 18.4.2001, p. 10),  Directive 2005/55/EC of the European Parliament and of the Council of 28 September 2005 on the approximation of the laws of the Member States relating to the measures to be taken against the emission of gaseous and particulate pollutants from compression-ignition engines for use in vehicles, and the emission of gaseous pollutants from positive-ignition engines fuelled with natural gas or liquefied petroleum gas for use in vehicles (OJ L 275, 20.10.2005, p. 1) as last amended by Commission Directive 2008/74/EC of 18 July 2008 (OJ L 192, 19.7.2008, p. 51),  Regulation (EC) No 595/2009 of the European Parliament and of the Council of 18 June 2009 on type-approval of motor vehicles and engines with respect to emissions from heavy duty vehicles (EURO VI) and on access to vehicle repair and maintenance information and amending Regulation (EC) No 715/2007 and Directive 2007/46/EC and repealing Directives 80/1269/EEC, 2005/55/EC and 2005/78/EC (OJ L 188, 18.7.2009, p. 1); Smoke:  Council Directive 72/306/EEC of 2 August 1972 on the approximation of the laws of the Member States relating to the measures to be taken against the emission of pollutants from diesel engines for use in vehicles (OJ L 190, 20.8.1972, p. 1) as last amended by Commission Directive 2005/21/EC of 7 March 2005 (OJ L 61, 8.3.2005, p. 25); Noise emissions:  Council Directive 70/157/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the permissible sound level and the exhaust system of motor vehicles (OJ L 42, 23.2.1970, p. 16) as last amended by Commission Directive 2007/34/EC of 14 June 2007 (OJ L 155, 15.6.2007, p. 49); Braking devices:  Council Directive 71/320/EEC of 26 July 1971 on the approximation of the laws of the Member States relating to the braking devices of certain categories of motor vehicles and of their trailers (OJ L 202, 6.9.1971, p. 37) as last amended by Commission Directive 2002/78/EC of 1 October 2002 adapting to technical progress Council Directive 71/320/EEC on the approximation of the laws of the Member States relating to the braking devices of certain categories of motor vehicles and their trailers (OJ L 267, 4.10.2002, p. 23); Tyres:  Council Directive 92/23/EEC of 31 March 1992 relating to tyres for motor vehicles and their trailers and to their fitting (OJ L 129, 14.5.1992, p. 95) as last amended by Commission Directive 2005/11/EC of 16 February 2005 (OJ L 46, 17.2.2005, p. 42), Lighting and light-signalling devices:  Council Directive 76/756/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to the installation of lighting and light-signalling devices on motor vehicles and their trailers (OJ L 262, 27.9.1976, p. 1) as last amended by Commission Directive 2008/89/EC of 24 September 2008 amending, for the purposes of its adaptation to technical progress, Council Directive 76/756/EEC concerning the installation of lighting and light-signalling devices on motor vehicles and their trailers (OJ L 257, 25.9.2008, p. 14); Fuel tank:  Council Directive 70/221/EEC of 20 March 1970 on the approximation of the laws of the Member States relating to liquid fuel tanks and rear protective devices for motor vehicles and their trailers (OJ L 76, 6.4.1970, p. 23) as last amended by Commission Directive 2006/20/EC of 17 February 2006 (OJ L 48, 18.2.2006, p. 16); Rear-view mirrors:  Directive 2003/97/EC of the European Parliament and of the Council of 10 November 2003 on the approximation of the law of the Member States relating to the type-approval of devices for indirect vision and of vehicles equipped with these devices, amending Directive 70/156/EEC and repealing Directive 71/127/EEC (OJ L 25, 29.1.2004, p. 1) as last amended by Commission Directive 2005/27/EC of 29 March 2005 (OJ L 81, 30.3.2005, p. 44); Safety belts  Installation:  Council Directive 77/541/EEC of 28 June 1977 on the approximation of the laws of the Member States relating to safety belts and restraint systems of motor vehicles (OJ L 220, 29.8.1977, p. 95) as last amended by Directive 2005/40/EC of the European Parliament and of the Council of 7 September 2005 (OJ L 255, 30.9.2005, p. 146); Safety belts  Anchorages for safety belts:  Council Directive 76/115/EEC of 18 December 1975 on the approximation of the laws of the Member States relating to anchorages for motor-vehicle safety belts (OJ L 24, 30.1.1976, p. 6) as last amended by Directive 2005/41/EC of the European Parliament and of the Council of 7 September 2005 (OJ L 255, 30.9.2005, p. 149); Seats:  Council Directive 74/408/EEC of 22 July 1974 on the approximation of the laws of the Member States relating to the interior fittings of motor vehicles (strength of seats and of their anchorages) (OJ L 221, 12.8.1974, p. 1) as last amended by Directive 2005/39/EC of the European Parliament and of the Council of 7 September 2005 (OJ L 255, 30.9.2005, p. 143); Interior construction (prevention of the risk of fire spreading):  Directive 95/28/EC of the European Parliament and of the Council of 24 October 1995 relating to the burning behaviour of materials used in the interior construction of certain categories of motor vehicle (OJ L 281, 23.11.1995, p. 1), Interior arrangement (Emergency exits, accessibility, seating dimension, superstructure resistance, etc.):  Directive 2001/85/EC of the European Parliament and of the Council of 20 November 2001 relating to special provisions for vehicles used for the carriage of passengers comprising more than eight seats in addition to the drivers seat, and amending Directives 70/156/EEC and 97/27/EC (OJ L 42, 13.2.2002, p. 1). (b) the table is replaced by the following table: Heading UN-ECE Regulation/last series of amendments Union act (original-latest) Exhaust emissions 49/01 49/02, type approval A 49/02, type approval B Directive 88/77/EEC Directive 2001/27/EC Directive 2005/55/EC Directive 2008/74/EC Regulation (EC) No 595/2009 Smoke 24/03 Directive 72/306/EEC Directive 2005/21/EC Noise emissions 51/02 Directive 70/157/EEC Directive 2007/34/EC Braking devices 13/11 Directive 71/320/EEC Directive 2002/78/EC Tyres 54 Directive 92/23/EEC Directive 2005/11/EC Lighting and light-signalling devices 48/01 Directive 76/756/EEC Directive 2008/89/EC Fuel tank 34/02 67/01 110 Directive 70/221/EEC Directive 2006/20/EC Rear-view mirrors 46/01 Directive 2003/97/EC Directive 2005/27/EC Safety belts  Installation 16/06 Directive 77/541/EEC Directive 2005/40/EC Safety belts  Anchorages 14/07 Directive 76/115/EEC Directive 2005/41/EC Seats 17/08 80/01 Directive 74/408/EEC Directive 2005/39/EC Interior construction (prevention of the risk of fire spreading) 118 Directive 95/28/EC Interior arrangement (emergency exits, accessibility, seating dimension) 107.02 Directive 2001/85/EC Roll-over protection 66.01 Directive 2001/85/EC 3. Adaptation of the requirements concerning the social provisions referred to in Article 8 of the Agreement 1. Following the inclusion of Directive 2000/30/EC of the European Parliament and of the Council of 6 June 2000 on the technical roadside inspection of the roadworthiness of commercial vehicles circulating in the Community (OJ L 203, 10.8.2000, p. 1), Article 8 of Annex 2 to the Agreement, Annex IIa to the Agreement and Annex IIb to the Agreement are deleted. 2. The Union acts listed in Article 8 of the Agreement are replaced by the following Union acts: (2)  Regulation (EC) No 561/2006 of the European Parliament and of the Council of 15 March 2006 on the harmonisation of certain social legislation relating to road transport and amending Council Regulations (EEC) No 3821/85 and (EC) No 2135/98 and repealing Council Regulation (EEC) No 3820/85 (OJ L 102, 11.4.2006, p. 1) as last amended by Regulation (EC) No 1073/2009 of the European Parliament and of the Council of 21 October 2009 on common rules for access to the international market for coach and bus services, and amending Regulation (EC) No 561/2006 (OJ L 300, 14.11.2009, p. 88),  Council Regulation (EEC) No 3821/85 of 20 December 1985 on recording equipment in road transport (OJ L 370, 31.12.1985, p. 8) as last amended by Commission Regulation (EU) No 1266/2009 of 16 December 2009 adapting for the tenth time to technical progress Council Regulation (EEC) No 3821/85 on recording equipment in road transport (OJ L 339, 22.12.2009, p. 3),  Directive 2006/22/EC of the European Parliament and of the Council of 15 March 2006 on minimum conditions for the implementation of Council Regulations (EEC) No 3820/85 and (EEC) No 3821/85 concerning social legislation relating to road transport activities and repealing Council Directive 88/599/EEC (OJ L 102, 11.4.2006, p. 35) as last amended by Commission Directive 2009/5/EC of 30 January 2009 amending Annex III to Directive 2006/22/EC of the European Parliament and of the Council on minimum conditions for the implementation of Council Regulations (EEC) Nos 3820/85 and 3821/85 concerning social legislation relating to road transport activities (OJ L 29, 31.1.2009, p. 45),  Directive 2003/88/EC of the European Parliament and of the Council of 4 November 2003 concerning certain aspects of the organisation of working time (OJ L 299, 18.11.2003, p. 9),  Directive 2002/15/EC of the European Parliament and of the Council of 11 March 2002 on the organisation of the working time of persons performing mobile road transport activities (OJ L 80, 23.3.2002, p. 35),  Directive 2003/59/EC of the European Parliament and of the Council of 15 July 2003 on the initial qualification and periodic training of drivers of certain road vehicles for the carriage of goods or passengers, amending Council Regulation (EEC) No 3820/85 and Council Directive 91/439/EEC and repealing Council Directive 76/914/EEC (OJ L 226, 10.9.2003, p. 4). (1) The updating of the acts takes account of the new measures adopted by the European Union up to 31 December 2009. (2) The updating of the acts takes account of the new measures adopted by the European Union up to 31 December 2009. Draft Recommendation 1/2003/EC of the Joint Committee set up under the Interbus Agreement on the international occasional carriage of passengers by coach and bus of ¦ concerning the use of a technical report for coaches and buses with a view to facilitating the monitoring of the provisions of Articles 1 and 2 of Annex 2 of the Agreement THE JOINT COMMITTEE, Having regard to the Interbus Agreement on the international occasional carriage of passengers by coach and bus, and in particular Articles 23 and 24 thereof, Whereas: (1) The Interbus Agreement on the international occasional carriage of passengers by coach and bus (hereinafter referred to as the Agreement) entered into force on 1 January 2003. (2) In accordance with Article 24(1) of the Agreement, the Joint Committee shall ensure the proper implementation of the Agreement. To this end, a recommendation should be made advocating the use of a technical report for coaches and buses with a view to facilitating the monitoring of the provisions of Articles 1 and 2 of Annex 2 to the Agreement, RECOMMENDS THAT: the Contracting Parties to the Agreement other than the Union should use a technical report for coaches and buses in the form set out in Annex to this Recommendation, subject to the requirements set out in Articles 1 and 2 of Annex 2 of the Agreement. Done at Brussels, The Chairman The Secretary ANNEX Technical report for coaches and buses Vehicle make and type Registration number and country code Date of first registration Chassis number Union legislation UN-ECE Regulation Approval number Mark/indication on vehicle Speed limitation device Directive 92/6/EEC as last amended by Directive 2002/85/EC  Maximum dimensions Directive 96/53/EC as last amended by Directive 2002/7/EC Directive 97/27/EC as last amended by Directive 2003/19/EC  Tachograph Regulation (EEC) No 3821/85 as last amended by Regulation (EU) No 1266/2009  Exhaust emissions Directive 88/77/EEC as last amended by Directive 2001/27/EC Directive 2005/55/EC as last amended by Directive 2008/74/EC Regulation (EC) No 595/2009 49/01 49/02, type approval A 49/02, type approval B Smoke Directive 72/306/EEC as last amended by Directive 2005/21/EC 24/03 Noise emissions Directive 70/157/EEC as last amended by Directive 2007/34/EC 51/02 Braking devices Directive 71/320/EEC as last amended by Directive 2002/78/EC 13/11 Tyres Directive 92/23/EEC as last amended by Directive 2005/11/EC 54 Lighting and light-signalling devices Directive 76/756/EEC as last amended by Directive 2008/89/EC 48/01 Fuel tank Directive 70/221/EEC as last amended by Directive 2006/20/EC 34/02 67/01 110 Rear-view mirrors Directive 2003/97/EC as last amended by Directive 2005/27/EC 46/01 Safety belts  Installation Directive 77/541/EEC as last amended by Directive 2005/40/EC 16/06 Safety belts  Anchorages Directive 76/115/EEC as last amended by Directive 2005/41/EC 14/07 Seats Directive 74/408/EEC as last amended by Directive 2005/39/EC 17/08 80/01 Interior construction (prevention of the risk of fire spreading) Directive 95/28/EC 118 Interior arrangement (emergency exits, accessibility, seating dimension Directive 2001/85/EC 107.02 Roll-over protection Directive 2001/85/EC 66.01